DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 11/10/2020, 6/10/2021, 10/12/2021 and 2/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	 Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15-16 are directed towards a storage medium. The specification and claim do not explicitly define that a computer- readable medium, as claimed, does not include transitory forms of media. It typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 9-10, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US Pub. No. 2021/0144573 A1).

Regarding claim 1, Yoon discloses a method for reporting measurement information, applied to a terminal device in an idle state or an inactive state (See Abstract, Par. [109] and Fig. 7 of Yoon for a reference to a UE performs measurement of quality of neighbor cells during a measurement gap [Inactive interval for the UE]. Measurements results are reported to the BS of the serving cell), comprising: 
measuring, by the terminal device, signal quality of at least one cell (See Par. [101], [111] and Fig. 8 of Yoon for a reference to the UE, during inactive interval [Measurement gap] measures RSRP and RSRQ [Signal Quality] of one or more neighbor cells); and 
See Par. [108], [111] and Fig. 8 of Yoon for a reference to reporting measurement results of neighbor cells’ signal quality to the base station of serving cell after the inactive interval ends).  

Regarding claim 2, Yoon discloses wherein before measuring, by the terminal device, the signal quality of the at least one cell, the method further comprises: 
receiving, by the terminal device, first indication information broadcasted by a network 10device (See Par. [105], [108], [139] of Yoon for a reference to the UE receives configuration information about the quality measurement of the neighboring cells from the BS of the serving cell); and 
determining, by the terminal device, the at least one cell according to the first indication information (See Par. [50], [65], [91] and Fig. 6 of Yoon for a reference to the cell identifier (ID) is obtained by the UE from the serving cell; including neighboring cells IDs [Cells to be measured are determined]); wherein the first indication information comprises at least one of following information: an identifier of the at least one cell, a measurement frequency and a subcarrier spacing (See Par. [88], [90]-[91] of Yoon for a reference to the configured measurement gap, by the serving cell, provide information about the inter-frequency bandwidth assigned for performing measurements, as well as inter-RAT cells).  



See Yoon; Fig. 9; UE 100) comprises: a processor (See Yoon; Fig. 9; Processor 120), configured to call and run a computer program from a memory (See Yoon; Fig. 9; Memory 130).
  
Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a chip (See Yoon; Fig. 9; UE 100), comprising: a processor (See Yoon; Fig. 9; Processor 120), configured to call and run a computer program from a memory (See Yoon; Fig. 9; Memory 130).

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a storage medium (See Yoon; Fig. 9; Memory 130), for storing a computer program (See Par. [149] of Yoon for a reference to Software code may be stored in a memory unit and executed by a processor).  

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a computer program product, comprising computer program instructions (See Par. [149] of Yoon for a reference to Software code may be stored in a memory unit and executed by a processor).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Spreadtrum Communications (CN 106535223 A; indicated in IDS filed by the applicant, and referred to as Spreadtrum)

15			 	Regarding claim 3, Yoon does not explicitly disclose wherein reporting, by the terminal device, the measurement information according to the signal quality of each cell in the at least one cell comprises: reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low.  

However, Spreadtrum discloses reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low (See Par. [9]-[11] of Spreadtrum for a reference to the mobile terminal measures the signal quality of adjacent cells from high to low and results are ranked up and reported in order to the serving cell).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Spreadtrum and Yoon. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of measuring signal quality with reduced time and power consumption. (Spreadtrum; Par. [6])
Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 3.
  
9.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of NPL; Ericsson: "Faster measurements and signaling for Ultra reliable mobility", 3GPP DRAPT; R2-1700921, Web page retrieved on 2/4/2017; indicated in IDS filed by the applicant, and referred to as Ericsson.

Regarding claim 4, Yoon does not explicitly disclose wherein reporting, by the terminal device, the measurement 20information according to the signal quality of each cell in the at least one cell comprises: carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device.  

See Section 2.3 and Fig. 2 of Ericsson for a reference to that, as shown in Fig. 2, fast measurement reports are sent in a message ranked after Msg4. Therefore, Msg5 would reasonably be the straightforward numbering of the next message sent in the procedure).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yoon. The motivation for combination would be improving the communication system’s performance, by providing a more efficient handover process, when enabling fast reporting of quality measurement results. (Ericsson; Page 1; Section 1)

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

10.	Claims 5-6, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of NPL; Nokia Alcatel: "Considerations on fast access inter-site small cells in NR", 3GPP DRAFT: R2-167545, Web page retrieved on 11/13/2016; indicated in IDS filed by the applicant, and referred to as Nokia.

Regarding claim 5, Yoon discloses a method for configuring a terminal device (See Par. [105], [108], [139] of Yoon for a reference to the UE receives configuration information about the quality measurement of the neighboring cells from the BS of the serving cell), comprising: 
receiving, by a network device, measurement information sent by a terminal device (See Par. [108], [111] and Fig. 8 of Yoon for a reference to reporting measurement results of neighbor cells’ signal quality to the base station of serving cell after the inactive interval ends), 25wherein the measurement information is information generated by the terminal device in an idle state or an inactive state according to signal quality of each cell in at least one cell (See Par. [101], [111] and Fig. 8 of Yoon for a reference to the UE, during inactive interval [Measurement gap] measures RSRP and RSRQ [Signal Quality] of one or more neighbor cells); and 
Yoon does not explicitly disclose configuring, by the network device, a secondary network device and/or a secondary 1PCT/CN2018/091516 serving cell for the terminal device according to the measurement information.  
However, Nokia discloses configuring, by the network device, a secondary network device and/or a secondary 1PCT/CN2018/091516 serving cell for the terminal device according to the measurement information (See Section 2.3 and Fig. 7 of Nokia for a reference to that based on measurement report sent, by the UE, to the primary [Serving] cell, the serving cell configures the small [neighboring] cell as the secondary cells).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yoon. The motivation for combination would be improving the communication system’s performance, by reducing the delay of offloading to a small cell with a better quality than the serving cell. (Nokia; Page 1; Section 1)

Regarding claim 6, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a chip (See Yoon; Fig. 9; UE 100), comprising: a processor (See Yoon; Fig. 9; Processor 120), configured to call and run a computer program from a memory (See Yoon; Fig. 9; Memory 130).


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a storage medium (See Yoon; Fig. 9; Memory 130), for storing a computer program (See Par. [149] of Yoon for a reference to Software code may be stored in a memory unit and executed by a processor).  


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 5, including a computer program product, comprising computer program instructions (See Par. [149] of Yoon for a reference to Software code may be stored in a memory unit and executed by a processor).  


7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nokia and further in view of Spreadtrum.

Regarding claim 7, the combination of Yoon and Nokia does not explicitly disclose wherein reporting, by the terminal device, the measurement information according to the signal quality of each cell in the at least one cell comprises: reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low.  

However, Spreadtrum discloses reporting, by the terminal device, the signal quality of each cell to the network device according to an order of signal quality from high to low (See Par. [9]-[11] of Spreadtrum for a reference to the mobile terminal measures the signal quality of adjacent cells from high to low and results are ranked up and reported in order to the serving cell).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Spreadtrum, Nokia and Yoon. The motivation for combination would be improving the communication system’s performance, by providing an efficient method of measuring signal quality with reduced time and power consumption. (Spreadtrum; Par. [6])

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nokia and further in view of Ericsson.


However, Ericsson discloses carrying, by the terminal device, the measurement information in a message 5, MSG5, and reporting the measurement information to the network device (See Section 2.3 and Fig. 2 of Ericsson for a reference to that, as shown in Fig. 2, fast measurement reports are sent in a message ranked after Msg4. Therefore, Msg5 would reasonably be the straightforward numbering of the next message sent in the procedure).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson, Nokia and Yoon. The motivation for combination would be improving the communication system’s performance, by providing a more efficient handover process, when enabling fast reporting of quality measurement results. (Ericsson; Page 1; Section 1)

Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US. Pub. No. 2019/0182693 A1) discloses a signal measurement method, a related device, and a communications system.

Shaheen et al. (US. Pub. No. 2018/0092085 A1) discloses a multi-mode capable LTE-5G new radio (NR) user equipment (UE) for receiving LTE radio resource connection (RRC) messages.

14.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413